Citation Nr: 1818350	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  16-49 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for right lower extremity radiculopathy, to include on a secondary basis.

4.  Entitlement to service connection for left lower extremity radiculopathy, to include on a secondary basis.

5.  Entitlement to service connection for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to June 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in September 2012 and September 2013 by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.  

The Board has rephrased the Veteran's claim for service connection for a nervous condition and PTSD as a claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back disorder, right and left lower extremity radiculopathy, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A psychiatric disorder has not been shown at any time during the appeal period.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred during active service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately questioned and there is continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A necessary element for establishing any service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that § 1110 of the statute requires the existence of a present disability for VA compensation purposes).

The Veteran contends that he has a psychiatric disorder, to include PTSD.  Although he is competent to report symptoms such as feeling nervous, as a layperson without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter such as a mental health diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, his own statements diagnosing a psychiatric disorder cannot support a claim for service-connection. 

Next, the medical evidence does not reflect a diagnosis of a psychiatric disorder, to include PTSD, at any time since the Veteran filed his claim for service connection in January 2012.  Moreover, there has been no other diagnosis of a psychiatric disorder in or since service.  VA treatment records show that mental health screenings and assessments were negative for PTSD or any other mental health diagnosis.  An August 2013 VA examiner found that the Veteran did not have a psychiatric disorder.  

In sum, the Board has weighed the Veteran's lay statements that he has a psychiatric disorder against the overwhelming medical evidence that he does not and finds that a psychiatric disorder is not shown.  As an essential element of the claim for service connection has not been established, entitlement to service connection is not warranted.  Moreover, because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In the February 2018 Informal Hearing Presentation, the Veteran argued that the June 2015 VA spine examination was inadequate for adjudication purposes.  Specifically, he argued that the rationale for the opinion was insufficient because it was based on the lack of any in-service complaints or findings related to the Veteran's back and because it relied on February 1998 private treatment records noting complaints of recent back pain without consideration of the contemporaneous X-ray findings of mild osteoporosis and spondylosis which suggest some degenerative condition that preexisted the 1998 symptomatology.  

Additionally, the Board notes that there is a January 2012 private medical opinion in favor of the claim but without a sufficient rationale, which was not addressed by the June 2015 VA examiner.  Under the circumstances, a remand is required to obtain an addendum medical opinion.

Next, the Veteran does not currently meet the schedular criteria for a TDIU; however, the issues being remanded may impact the over-all rating.  Moreover, the TDIU claim is based in part on the claimed back disorder.  Additionally, the bilateral lower extremity radiculopathy issues are claimed as secondary to the back disorder.  Therefore, the bilateral lower extremity radiculopathy and TDIU issues are inextricably intertwined with the back disorder issue being remanded.  Thus, the adjudication of these issues must be deferred pending the development requested on remand regarding the back disorder appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the June 2015 VA spine examiner, if the examiner is available, in order to obtain an addendum medical opinion regarding the etiology of the Veteran's back disorder (diagnosed as lumbar herniated nucleus pulposus L4-L5, L5-S1 by the June 2015 examiner).

The examiner must review the claims file, to include a copy of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disorder is related to service. 

In rendering the above requested opinion, the examiner must address the Veteran's lay contentions that he injured his back during falls in basic training and from carrying heavy equipment during service (but he did not seek treatment during service).  

The examiner is also asked to address the February 1998 private treatment records showing mild narrowing of the L5-S1 disc space and IV foraminae, mild osteoporosis, and spondylosis, as well as the January 2012 private opinion from Dr. Ortiz.  

A complete rationale must be provided for any opinion given.

If the June 2015 VA examiner is not available, the requested opinion(s) should be provided by another qualified examiner.  If the new examiner determines that an examination is required, then one should be scheduled.

2.  Then, readjudicate the claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an adequate opportunity to respond.  Thereafter, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


